*532MEMORANDUM **
Wesley Dean Merrill appeals the district court’s refusal to grant him a downward departure when sentencing him to 200 months of imprisonment followed by supervised release for four years for conspiracy to distribute in excess of 50 grams of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846. We lack jurisdiction to review a district court’s discretionary decision not to depart downward. See 18 U.S.C. § 3742(a); United, States v. Morales, 898 F.2d 99, 101-02 (9th Cir.1990).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Circuit Rule 36-3.